DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the Reply filed 27 December 2021 Applicant
Made only minor amendments to the abstract rather than the more substantial revisions necessary for the abstract to fully reflect the entire technical disclosure of the specification thus leading to the abstract objection being maintained;
Replaced all of the instances of the nonce term “unit” and replaced them with claim language (circuit) that denotes structure sufficient to perform the recited functions thereby overcoming all of the 112(f) claim interpretations;
Amended claim 19 to recite a statutory class of invention (non-transitory computer readable product…) which thereby overcomes the 35 USC 101 rejection of claim 19;
Amended claim 7 to remove the indefinite language “or by combining these” and replacing it with clear “at least one of” language that overcomes the 35 USC 112(b) rejection of claims 7-10;
Amended the independent claims 1, 18, 19, and 20 to add limitations regarding an approach curve used to move the UAV closer to the target based on the identified direction that the target appearing in the captured 
Added new claims 21-24 which are now rejected based on DeAngelis.
Response to Arguments
Applicant’s arguments with respect to claims 1, 18, 19, and 20 have been considered but are largely moot because the new ground of rejection does not solely rely on Kageyama but instead adds DeAngelis to demonstrate obviousness.
Applicant's arguments filed 27 December 2021 have been fully considered but they are not persuasive.
Applicant admits, on page 11, that Kageyama tracks people and events on a golf course with a UAV but argues that such movements are limited to avoiding distracting the golfer or damage from flying golf balls and that such movements are along straight line movement paths and not movements along an approach curve moving the UAV closer to the golfer (target).
In response, Kageyama’s disclosure is not as limited as the Applicant suggests.  While the “escape destination” is determined such that the UAV escapes to a position that avoids attracting the golf player’s attention to prevent player distraction and UAV damage from the flying golf ball, Kageyama’s controller 11 also determines a more generalized “movement destination” in addition to the escape destination.  Furthermore, Kageyama discloses that this movement destination may be UAV locations determined by an automatic maneuvering algorithm that is used to photograph the player thus disclosing or at least suggesting the claimed “approach path”.  See [0082]-[0087] and [0061]-[0062].  More specifically, the UAV is commanded to move closer to the player 
In response to the argument that Kageyama only discloses straight line movements that are not along a curve, it is noted that Applicant fails to cite any support for this contention.  Indeed, Applicant’s contention is contrary to commonly accepted definitions of the word “curve” which is a general or broad term that includes straight lines {see “Curve”, Encyclopaedia Britannica, Publisher: Encyclopaedia Britannica, Inc., Date Published: 21 March 2012, URL: https://www.britannica.com/science/curve
Access Date: January 22, 2022}.  Lastly, DeAngelis also discloses a robust array of UAV aerial imaging control techniques designed for video coverage of sporting events that outputs non-linear UAV approach curves that match not only the claimed approach curve but Applicant’s instant disclosure.
Specification
The disclosure is objected to because of the following informalities:
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because a) it is merely a slightly revised version of claim 1 and does not serve as a concise statement of the technical disclosure of the patent and b) it contains idiomatic expressions and improper grammar (e.g., “To enable a direction that a target appearing in captured image data faces to be identified more appropriately.”).  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7-9, 17-19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kageyama (US 2019/0002104 A1) and DeAngelis (US 20180247421 A1).
Claim 1
In regards to claim 1, Kageyama discloses an information processing device {Figs. 1, 3 illustrates a UAV 20, server 10 and terminal 30, [0037] which are devices that process information.  See also below citations} comprising: 
an acquisition circuit configured to acquire captured image data obtained by an unmanned aerial vehicle (UAV) by performing aerial image capturing {UAV 20 performs aerial image capturing using camera 24a, Fig. 1.  Fig. 2 shows an example of such aerial image capture including UAV 20 capturing an image of a golfer 41 (target/human/person).  See also [0038]-[0040], [0046] wherein the storages 12, 22 of the UAV and server acquire the captured image data from camera 24a per Fig. 6, S9, [0087]}; and 
a direction identification circuit configured to identify a direction that a target appearing in the captured image data faces, by analyzing the captured image data

a control circuit configured to output an approach curve used to move the UAV from a current position to a position closer to the target 
{Applicant admits, on page 11, that Kageyama tracks people and events on a golf course with a UAV but argues that such movements are limited to avoiding distracting the golfer or damage from flying golf balls and that such movements are along straight line movement paths and not movements along an approach curve moving the UAV closer to the golfer (target).
In response, Kageyama’s disclosure is not as limited as the Applicant suggests.  While the “escape destination” is determined such that the UAV escapes to a position that avoids attracting the golf player’s attention to prevent player distraction and UAV 
In response to the argument that Kageyama only discloses straight line movements that are not along a curve, it is noted that Applicant fails to cite any support for this contention.  Indeed, Applicant’s contention is contrary to commonly accepted definitions of the word “curve” which is a general or broad term that includes straight lines {see “Curve”, Encyclopaedia Britannica, Publisher: Encyclopaedia Britannica, Inc., Date Published: 21 March 2012, URL: https://www.britannica.com/science/curve
Access Date: January 22, 2022}.  Lastly, DeAngelis also discloses a robust array of UAV aerial imaging control techniques designed for video coverage of sporting events that outputs non-linear UAV approach curves that match not only the claimed approach curve but Applicant’s instant disclosure.}.

DeAngelis is a highly relevant and analogous reference from the same field of UAV imaging that solves the same problem of controlling the UAV flight path based on the facing direction of the target (player).  See Fig. 1A (reproduced below) showing a UAV with a camera (acquisition unit) that tracks players and their facing directions for video acquisition of the players as further discussed in [0018]-[0022]; while [0052] discusses determining the facing direction (orientation 702) of the OOI (object of interest).


    PNG
    media_image1.png
    926
    704
    media_image1.png
    Greyscale

DeAngelis also teaches a control circuit configured to output an approach curve used to move the UAV from a current position to a position closer to the target based on the identified direction that the target appearing in the captured image data faces {camera controller 140 controls the position of the UAV (platform) based on the desired perspective 129 (e.g. camera facing towards player-front orientation to capture player (target) face, arms etc. during the play) including positioning the mobile camera 102 to, 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kageyama’s aerial imaging UAV platform control circuit outputting an approach curve used to move the UAV from a current position to a position closer to the target such that the approach curve is based on the identified facing direction of the target as taught by DeAngelais because a) Kageyama suggests doing so due to the UAV-acquired image being used to perform facial recognition such that the UAV logically must move towards the golfer to a position close enough that image taken by the UAV has a size and resolution sufficient to perform facial recognition; b) Kageyama’s controller 11 determines a generalized “movement destination” and this movement destination may be the locations determined by an automatic maneuvering algorithm that is used to photograph the player as including approaching the ball to hit a shot per [0082]-[0087] and [0061]-[0062] while DeAngelis provides further details of such automatic maneuvering algorithms that account for the player’s facing direction (orientation) and such that an approach curve used to move the 
Claim 2
In regards to claim 2, Kageyama discloses wherein the direction identification unit identifies a direction that a person being the target faces {see above citations for claim 1}.
Claim 5
In regards to claim 5, Kageyama discloses wherein the direction identification unit identifies the direction on a basis of a feature of a body of the person that appears in the captured image data {see Fig. 2, [0113]-[0115] disclosing identification of direction in which a human target faces that employs template matching using a template image representing the basic shape of the face direction of the human body from an aerial viewpoint that includes a feature of a body of a person}.
Claim 7
In regards to claim 7, Kageyama discloses 
a flight control unit configured to recognize that identification of the direction has been disturbed, and control flight of the UAV toward front or back, left or right, up or down, or by combining these {the escape destination determination module 54 determines a safe/non-distracting escape route/destination for the UAV when it is 
Claim 8
In regards to claim 8, Kageyama discloses a target identification unit configured to identify a target appearing in the captured image data, wherein the flight control unit controls the flight in such a manner as to track at least one of the identified targets {see [0087] discussing controller 21 performing human recognition (identifying a target) in the photographed image, wherein [0091] discusses the UAV moving to follow (track) the player}.
Claim 9
In regards to claim 9, Kageyama discloses wherein the flight control unit controls the flight on a basis of a change in a relative positional relationship between the UAV and the target {see [0091] discussing the UAV moving to follow (track) the player based on participant position information that is updated to correspond to the latest position of the player and thereby the relative positional relationship between UAV and player}.
Claim 17
In regards to claim 17, Kageyama discloses wherein the information processing device is any of the UAV, a predetermined device mounted on the UAV, or a cloud server {see controller 21 which is part of the UAV as per Fig. 1.  See also [0074], [0078], 
Claims 18 and 19
The rejection of device claim 1 above applies mutatis mutandis to the corresponding limitations of method claim 18 and computer program claim 19 while noting paragraph [0009], [0044] and claim 15 discloses computer executed methods and computer readable media implementations.
Claim 21
	Kagemaya is not relied upon to disclose but DeAngelis also teaches wherein the approach curve is generated based on position information of an obstacle existing around the target {see Figs. 10 -11including block detector 1048 and collision detector that uses predicted movement and static object positions that are used by platform movement generator 148 to avoid collisions and ensure that obstacles do not block the desired perspective 129 as discussed in [0070]-[0077]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kageyama’s aerial imaging UAV platform control circuit outputting an approach curve used to move the UAV from a current position to a position closer to the target such that the approach curve is based on the identified facing direction of the target wherein the approach curve is generated based on position information of an obstacle existing around the target as taught by DeAngelis because a) Kageyama suggests doing so due to the UAV-acquired image being used to perform facial recognition such that the UAV logically must move towards the golfer to a position 
Claims 22-23
The rejection of device claim 21 above applies mutatis mutandis to the corresponding limitations of method claim 22, computer readable product claim 23 while noting paragraph [0009], [0044] and claim 15 discloses computer executed methods and computer readable media implementations.
s 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kageyama and DeAngelis as applied to claim 2 above, and further in view of Murata (JP-2003263641A, cited in the ISR as D2 but for which only a partial translation was provided.  As such, all cross-references are with respect to the full English machine translation attached to the first office action and which includes highlighting to further indicate the relevance thereof where such highlighting is incorporated by reference herein).
Claims 3 and 4
In regards to claims 3 and 4, Kageyama discloses using a template image representing the basic shape of the face direction for the line-of-sight determination that likely includes the broadly recited (claim 3) “identifies the direction on a basis of a feature of a face or a head of the person that appears in the captured image data” and (claim 4) “wherein the direction identification unit identifies the direction on a basis of a feature of at least any one of both eyes, one eye, an eyebrow, a nose, a mouth, a tooth, an ear, or hair” as per Fig. 2, [0113]-[0115]; Kageyama is not solely relied upon to disclose these limitations.
	Murata is an analogous reference from the same field of human target acquisition and movement analysis that determines/identifies a direction in which the human faces.  See [0001], [0006] and cites below.
Murata also teaches (claim 3) “identifies the direction on a basis of a feature of a face or a head of the person that appears in the captured image data” and (claim 4) “wherein the direction identification unit identifies the direction on a basis of a feature of any one of both eyes, one eye, an eyebrow, a nose, a mouth, a tooth, an ear, or hair”.  See pages 3-4 including the marked-up version attached hereto.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination and specifically Kageyama’s identification of direction in which a human target faces that employs template matching using a template image representing the basic shape of the face direction for the line-of-sight determination to include common features in the template for such direction identification including (claim 3) “identifies the direction on a basis of a feature of a face or a head of the person that appears in the captured image data” and (claim 4) “wherein the direction identification unit identifies the direction on a basis of a feature of at least any one of both eyes, one eye, an eyebrow, a nose, a mouth, a tooth, an ear, or hair” as taught by Murata because a) Kageyama’s image template matching likely already includes the broadly recited limitations of claims 3 and 4 because the template images are from an aerial perspective of a human and such a perspective would capture typical features such as head, face, eyes, nose, hair, ears, and etc. and/or because doing so merely combines prior art elements according to known methods to yield predictable results.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kageyama and DeAngelis as applied to claim 2 above, and further in view of D3 (WO 2017/130407 A1, cited in the ISR as D3 but for which only a partial translation was provided.  As such, all cross-references are with respect to the full English machine translation .
Claim 6
In regards to claim 6, Kageyama is not relied upon to disclose wherein the direction identification unit identifies the direction on a basis of a feature of an object worn by the person that appears in the captured image data. 
D3 is an analogous reference from the same field of human target acquisition and movement analysis that determines/identifies a direction in which the human faces.  See abstract, page 2 and cites below.
D3 also teaches wherein the direction identification unit identifies the direction on a basis of a feature of an object worn by the person that appears in the captured image data {see face direction determination device D, Fig. 2, pages 3-5, discussing using photographs of temples of eyeglasses and other “wearing objects” worn by a person to determine the direction the person is facing}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination and specifically Kageyama’s identification of direction in which a human target faces that employs template matching using a template image representing the basic shape of the face direction for the line-of-sight determination to include wherein the direction identification unit identifies the direction on a basis of a feature of an object worn by the person that appears in the captured image data as taught by D3 because doing so solves a prior art problem in which head pose (e.g. sideways) makes the direction detection difficult as motivated by .

Claims 10-16, 20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kageyama and DeAngelis as applied to claims 1 and 8 above, and further in view Abershitz (US 2012/0210853 A1).
Claim 10
In regards to claim 10, Kageyama is not relied upon to disclose wherein in a case where the target identified by the target identification unit is identified by appearing also in captured image data obtained by a different UAV by performing aerial image capturing, the flight control unit controls the flight in such a manner that at least one of the UAV or the different UAV tracks the target. 
Abershitz is an analogous reference from the same field of UAV aerial imagery and human target tracking.  See abstract, Figs. 1, 5, 8, 8a and citations below.
Abershitz teaches UAV 400 scanning a target area to identify and track a target using the imaging system 410 as per [0132]-[0135] and 
wherein in a case where the target identified by the target identification unit is identified by appearing also in captured image data obtained by a different UAV by performing aerial image capturing, the flight control unit controls the flight in such a manner that at least one of the UAV or the different UAV tracks the target {see [0140] discussing multiple redundant tracking for several UAVs and covering all exits with plural UAVs to maintain target track}.

Claim 11
In regards to claim 11, Kageyama discloses
a position identification unit configured to identify a position of a target appearing in the captured image data {[0057] position detected b GPS sensor 36}, 

Absershitz teaches a position identification unit configured to identify a position of a target appearing in the captured image data, by analyzing the captured image data {UAV 400 scanning a target area to identify and track a target using the imaging system 410 as per [0132]-[0135]}; and 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kageyama’s UAV control scheme which identifies a position of a target appearing in the captured image data to do so by analyzing the captured image data; and to include a robot control unit configured to control a movement of a predetermined robot on a basis of the position and the direction as taught by Abershitz because optical-tracking is an equivalent to GPS position sensing that simplifies the architecture by permitting the UAV to determine position via image processing rather than rely on wireless communication with a base station and because employing additional UAVs (robot) and/or ground force robots would increase the ability to image/interact/confront with the tracked target and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 12
In regards to claim 12, Kageyama is not relied upon to disclose but Abershitz teaches wherein the robot control unit moves the robot closer to the target from the direction or a different direction determined on a basis of the direction {see [0136]-
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kageyama’s UAV control scheme which identifies a position of a target appearing in the captured image data such that the robot control unit moves the robot closer to the target from the direction or a different direction determined on a basis of the direction as taught by Abershitz because the ground force robot can more effectively engage with the target from a closer distance} and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 13
In regards to claim 13, Kageyama discloses wherein the 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kageyama’s stopping a UAV at a position distant from a target by a predetermined distance such that plural UAVs (e.g. robots) may be 
Claim 14
In regards to claim 14, Kageyama is not relied upon to disclose but Abershitz teaches wherein in a case where the target is moving, the robot control unit controls a movement of the robot on a basis of a prediction result of a position of the target or the direction at a time point at which a certain time elapses {see [0141]-[0146] discussing probability zones that predict where to send the UAV/robot to intercept the target in the future}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kageyama’s UAV control scheme such that, in a case where the target is moving, the robot control unit controls a movement of the robot on a basis of a prediction result of a position of the target or the direction at a time point at which a certain time elapses as taught by Abershitz because doing so permits tracking a target whose position is not known with exact certainty as motivated by Abershitz in [0141 and/or because doing so merely combines prior art elements according to known methods to yield predictable results.


Claim 15
In regards to claim 15, Kageyama discloses wherein the 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kageyama’s movement control based on the above prediction result such that plural UAVs (e.g. robots) may be controlled as taught by Abershitz to provide a robot (second UAV) control unit that controls a movement of the robot on a basis of a prediction result of a position of a tangible object existing around the target, at a time point at which a certain time elapses because doing so provides multiple redundant tracking as motivated by Abershitz in [0140] and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 16
In regards to claim 16, Kageyama discloses
an operation analysis unit configured to analyze an operation of the target appearing in the captured image data, wherein the robot control unit controls a movement of the robot on a basis of the operation
{the image analysis referenced above for claim 1 analyzes whether the operations of the target (golfer) such as analyzing whether the golfer is performing a predetermined motion (e.g. hitting shot) in order to control movement of the UAV to execute an escape route on the basis of the operation.  See the state determination module 55 and its progress states in [0074]-[0076].  See also the estimated hit-ball region R1 in Fig. 5, [0067]-[0069], [0084].  Moreover, Kageyama provides evidence that the movement control based on the above analysis is a well-known concept while Abershitz teaches multiple redundant tracking and coordinated control of plural UAVs in [0140] that is well within the broadly defined “robot” as per [0067] of the instant specification.}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kageyama’s movement control based on the above analysis such that plural UAVs (e.g. robots) may be controlled as taught by Abershitz to provide a robot (second UAV) control unit that controls a movement of the robot on a basis of the analyzed operation because doing so provides multiple redundant tracking as motivated by Abershitz in [0140] and/or because doing so merely combines prior art elements according to known methods to yield predictable results.

Claim 20
In regards to claim 20, Kageyama discloses an information processing system {Figs. 1, 3 illustrates a UAV 20, server 10 and terminal 30, [0037] which are devices that process information.  See also below citations}comprising: 
an information processing device {UAV 20}; and 

wherein the information processing device includes
an acquisition unit configured to acquire captured image data obtained by an unmanned aerial vehicle (UAV) by performing aerial image capturing {UAV 20 performs aerial image capturing using camera 24a, Fig. 1.  Fig. 2 shows an example of such aerial image capture including UAV 20 capturing an image of a golfer 41 (target/human/person).  See also [0038]-[0040], [0046] wherein the storages 12, 22 of the UAV and server acquire the captured image data from camera 24a per Fig. 6, S9, [0087]},
a direction identification unit configured to identify a direction that a target appearing in the captured image data faces, by analyzing the captured image data
{See Fig. 2, [0046]-[0047], [0074]-[0076] which determines whether the human player has addressed the golf ball, meaning that the controller identifies the direction that a target (human/person) appearing in the captured image data faces based on the captured image data.  See also Fig. 6 particularly steps S8-S11 and [0087]-[0089].  The identified direction is also called a “reference direction” [0093]. Alternatively, see Figs. 7-8, [0098]-[0102] in which a line-of-sight direction is identified which corresponds to “a 
a position identification unit configured to identify a position of a target appearing in the captured image data {[0057] position detected b GPS sensor 36}, 
a control circuit configured to output an approach curve used to move the UAV from a current position to a position closer to the target 
{Applicant admits, on page 11, that Kageyama tracks people and events on a golf course with a UAV but argues that such movements are limited to avoiding distracting the golfer or damage from flying golf balls and that such movements are along straight line movement paths and not movements along an approach curve moving the UAV closer to the golfer (target).
In response, Kageyama’s disclosure is not as limited as the Applicant suggests.  While the “escape destination” is determined such that the UAV escapes to a position that avoids attracting the golf player’s attention to prevent player distraction and UAV damage from the flying golf ball, Kageyama’s controller 11 also determines a more generalized “movement destination” in addition to the escape destination.  Furthermore, Kageyama discloses that this movement destination may be UAV locations determined 
In response to the argument that Kageyama only discloses straight line movements that are not along a curve, it is noted that Applicant fails to cite any support for this contention.  Indeed, Applicant’s contention is contrary to commonly accepted definitions of the word “curve” which is a general or broad term that includes straight lines {see “Curve”, Encyclopaedia Britannica, Publisher: Encyclopaedia Britannica, Inc., Date Published: 21 March 2012, URL: https://www.britannica.com/science/curve
Access Date: January 22, 2022}.  Lastly, DeAngelis also discloses a robust array of UAV aerial imaging control techniques designed for video coverage of sporting events that outputs non-linear UAV approach curves that match not only the claimed approach curve but Applicant’s instant disclosure.}, and



DeAngelis is a highly relevant and analogous reference from the same field of UAV imaging that solves the same problem of controlling the UAV flight path based on the facing direction of the target (player).  See Fig. 1A (reproduced below) showing a UAV with a camera (acquisition unit) that tracks players and their facing directions for video acquisition of the players as further discussed in [0018]-[0022]; while [0052] discusses determining the facing direction (orientation 702) of the OOI (object of interest).
DeAngelis also teaches a control circuit configured to output an approach curve used to move the UAV from a current position to a position closer to the target based on the identified direction that the target appearing in the captured image data faces {camera controller 140 controls the position of the UAV (platform) based on the desired perspective 129 (e.g. camera facing towards player-front orientation to capture player (target) face, arms etc. during the play) including positioning the mobile camera 102 to, for example, shift from a view of the whole player field to obtain a close-up of the race leader or ball-carrying player as an expert camera man would as per [0047]-[0050].  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kageyama’s aerial imaging UAV platform control circuit outputting an approach curve used to move the UAV from a current position to a position closer to the target such that the approach curve is based on the identified facing direction of the target as taught by DeAngelais because a) Kageyama suggests doing so due to the UAV-acquired image being used to perform facial recognition such that the UAV logically must move towards the golfer to a position close enough that image taken by the UAV has a size and resolution sufficient to perform facial recognition; b) Kageyama’s controller 11 determines a generalized “movement destination” and this movement destination may be the locations determined by an automatic maneuvering algorithm that is used to photograph the player as including approaching the ball to hit a shot per [0082]-[0087] and [0061]-[0062] while DeAngelis provides further details of such automatic maneuvering algorithms that account for the player’s facing direction (orientation) and such that an approach curve used to move the UAV from a current position to a position closer to the target based on the identified direction that the target appearing in the captured image data faces advantageously 
Abershitz is an analogous reference from the same field of UAV aerial imagery and human target tracking.  See abstract, Figs. 1, 5, 8, 8a and citations below.
Abershitz teaches a robot; a position identification unit configured to identify a position of a target appearing in the captured image data, by analyzing the captured image data {UAV 400 scanning a target area to identify and track a target using the imaging system 410 as per [0132]-[0135].  See also plural UAVs in [0140] and discussion below for robot control unit}, and
a robot control unit configured to control a movement of the robot on a basis of the position and the direction {see [0140] in which plural UAVs are controlled to track the target on the basis of position and direction while noting that [0067] of the instant specification broadly defines “robot” as including a second UAV.  See also the ground forces that may be dispatched to the tracked target where such ground forces include unmanned ground vehicle, unmanned air vehicles and/or unmanned sea vehicles as per [0136]-[0137] any one of which is a “robot”}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kageyama’s UAV control scheme which identifies a position of a target appearing in the captured image data to do so by analyzing the captured image data; and to include a robot control unit configured to control a movement of a 
Claim 24
	Kagemaya is not relied upon to disclose but DeAngelis also teaches wherein the approach curve is generated based on position information of an obstacle existing around the target {see Figs. 10 -11including block detector 1048 and collision detector that uses predicted movement and static object positions that are used by platform movement generator 148 to avoid collisions and ensure that obstacles do not block the desired perspective 129 as discussed in [0070]-[0077]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kageyama’s aerial imaging UAV platform control circuit outputting an approach curve used to move the UAV from a current position to a position closer to the target such that the approach curve is based on the identified facing direction of the target wherein the approach curve is generated based on position information of an obstacle existing around the target as taught by DeAngelis because a) Kageyama suggests doing so due to the UAV-acquired image being used to perform facial recognition such that the UAV logically must move towards the golfer to a position .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhao (US 20170134631 A1) teaches the equivalency of adjusting size of an imaged target by controlling the zoom in/out of the imaging device (e.g., if the imaging 
Wang (US-20190011921 A1) discloses UAV aerial imaging platform control that generates approach curves that moves the UAV towards a selected target in the target mode.  See abstract, [0003] and [0136].
Fujimura US 20170166299 A1 is highly relevant disclosing an aerial robot 10 that determines the direction of the body of the person, the direction of the face of the person and the direction of the light of sight of the person.  See [0089], [0102]-[0103], Fig. 3, step S5.  Such direction identification is used to control a UAV as per Figs. 3, 4, 12, 13.  [0151] discusses a server embodiment.  Robots in [0164].
	Lee (US-20180129212 A1) in [0130] teaches an unmanned aerial vehicle may direct the camera photographing direction to face the user when the unmanned aerial vehicle arrives at the target point through adjustment of the camera photographing direction such that the reference point is directed toward the user direction, that is, the user direction and the camera photographing direction are located in a straight line, using the sensor and the algorithm built in the unmanned aerial vehicle without addition of a separate hardware configuration. Accordingly, it becomes possible to photograph the user without any separate operation and to photograph a certain direction desired by the user.
Fujimura (US 20170166299 A1) is highly relevant disclosing an aerial robot 10 that determines the direction of the body of the person, the direction of the face of the person and the direction of the light of sight of the person.  See [0089], [0102]-[0103], .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROBERT CAMMARATA/Primary Examiner, Art Unit 2486